BRETT, Judge.
This action in habeas corpus was instituted by the petitioner, Cecil C. Gettings, in an effort to secure his transfer from the State Penitentiary, at McAlester, to- the State Reformatory at Granite, Oklahoma, or to be released from his confinement.
The verified petition states that in May, 1943 petitioner was sentenced to serve a term of life imprisonment at the Oklahoma State Reformatory at Granite, Oklahoma, and after serving fourteen years at Granite, he was transferred to the State Penitentiary at McAlester, where he received a new inmate number; and that he is entitled to be either returned to the Reformatory at Granite, or to be released from confinement.
Under the corrections act of 1967 (57 O.S.Supp. § 510(i)) the Director of the Department of Corrections is given authority to transfer prisoners from one institution under the control of the Department to another.
If petitioner was sentenced in 1943 and served fourteen years in the Reformatory at Granite, he was evidently transferred to the Penitentiary at McAlester in 1957. At that time the State Board of Public Affairs had authority to transfer inmates from one penal institution to another. Ex parte Allen, 86 Okl.Cr. 48, 192 P.2d 289; Ex parte Olden, 88 Okl.Cr. 56, 199 P.2d 228; *535Ex parte Burns, 88 Okl.Cr. 270, 202 P.2d 433.
In the Olden case, supra, the Court wrote an extensive opinion and gave a complete review of the statutes pertaining to the management and control of all penal institutions up to the date of such opinion.
Under the authorities above stated, the demurrer of the Attorney General is sustained, and the petition is dismissed.
NIX, P. J., and BUSSEY, J., concur.